     Case 1:15-cr-00241-LJO-SKO Document 44 Filed 10/14/20 Page 1 of 2


 1    Barbara Hope O’Neill #102968
      Attorney at Law
 2    Post Office Box 11825
      Fresno, California 93775
 3    Telephone: (559) 459-0655
      Fax: (559) 459-0656
 4
      Attorney for Larry Landseadal
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        CASE No: 1:15-cr-00241-NONE

12                        Plaintiff,                   STIPULATION REGARDING
                                                       CONTINUANCE OF STATUS
13           v.                                        CONFERENCE AND ORDER

14    Larry Landseadal,                                DATE: October 19, 2020
                                                       TIME: 2 p.m.
15                        Defendant.
16

17

18          Defendant by and through his counsel of record and Plaintiff by and through its counsel of

19   record, hereby stipulate as follows:

20          1. This matter is set for a status hearing on October 19, 2020 at 2 p.m.

21
            2. By this stipulation, the parties now move to continue the status hearing date to
22
     November 2, 2020 at 2 p.m.
23

24
            3. The parties agree and stipulate and request that the court grant the continuance. More
25   time is needed to review reports and negotiate a possible settlement. Both parties agree that time
26   is excluded to November 2, 2020.
27

28
                                                      1
     Case 1:15-cr-00241-LJO-SKO Document 44 Filed 10/14/20 Page 2 of 2


 1   DATED: October 13, 2020                          Respectfully submitted,

 2

 3                                                    /s/Barbara Hope O’Neill
                                                      Barbara Hope O’Neill
 4                                                    Attorney for Larry Landseadal

 5

 6   DATED: October 13, 2020                         s/s Alexandre Mikhail Dempsey
                                                      Alexandre Mikhail Dempsey
 7                                                    Assistant United States Attorney

 8

 9
                                             ORDER
10

11         IT IS SO ORDERED that the Status Conference is continued from October 19, 2020 to

12   November 2, 2020, at 2:00 p.m. before Magistrate Judge Barbara A. McAuliffe.
13   IT IS SO ORDERED.
14
        Dated:   October 14, 2020                        /s/ Barbara   A. McAuliffe       _
15                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
